PER CURIAM.
Marcell J. White and Brenda C. Moss appeal the district court’s order accepting the magistrate judge’s recommendation to grant summary judgment in their employer’s favor in this employment discrimination action. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. See White v. S.C. Dep’t of Soc. Servs., No. CA-01-2926-3 (D.S.C. Feb. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the record suggests that White and Moss were not given a proper opportunity to object to the magistrate's report and recommendation, any error was harmless since the district court clearly conducted a de novo review of the record. See Braxton v. Estelle, 641 F.2d 392, 397 (5th Cir.1981).